In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-391V
                                          UNPUBLISHED


    CAITLIN O’DONOGHUE,                                         Chief Special Master Corcoran

                         Petitioner,                            Filed: August 17, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Meningococcal Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Jonathan Joseph Svitak, Shannon Law Group, Woodbridge, IL,, for Petitioner.

Andrew Henning, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES 1

      On April 6, 2020, Caitlin O’Donoghue filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that that she suffered a shoulder injury related to
vaccine administration (“SIRVA”), a defined Table injury, after receiving two
meningococcal vaccines in her right deltoid on July 24, 2018. Petition at 1, ¶¶ 2, 14, 17.
The case was assigned to the Special Processing Unit of the Office of Special Masters.

       On May 9, 2022, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for SIRVA. On August 17, 2022, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $47,500.00
representing pain and suffering, and $112.46 representing unreimbursed expenses.
Proffer at 1. In the Proffer, Respondent represented that Petitioner agrees with the

1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
proffered award. Id. Based on the record as a whole, I find that Petitioner is entitled to an
award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $47,612.46 ($47,500.00 representing pain and suffering and
$112.46 representing unreimbursed expenses) in the form of a check payable to
Petitioner. This amount represents compensation for all damages that would be available
under Section 15(a).

       The Clerk of Court is directed to enter judgment in accordance with this decision. 3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
                 THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS


CAITLIN O’DONOGHUE,

                      Petitioner,

v.                                                   No. 20-391V (ECF)
                                                     Chief Special Master Corcoran
SECRETARY OF HEALTH AND                              SPU
HUMAN SERVICES,

                      Respondent.


            RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On May 9, 2022, respondent conceded that entitlement to compensation was appropriate

under the terms of the Vaccine Act. ECF No. 38. On May 9, 2022, Chief Special Master

Corcoran issued a Ruling on Entitlement, finding that petitioner was entitled to vaccine

compensation for her Shoulder Injury Related to Vaccine Administration (“SIRVA”). ECF No.

39.

I.     Items of Compensation

       A.      Pain and Suffering and Out-of-Pocket Expenses

       Respondent proffers that petitioner should be awarded $47,500.00 in pain and suffering,

and $112.46 in out-of-pocket expenses. See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.

       These amounts represent all elements of compensation to which petitioner is entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.
II.       Form of the Award

          The parties recommend that compensation provided to petitioner should be made through

a lump sum payment of $47,612.46, in the form of a check payable to petitioner. Petitioner

agrees.

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                Respectfully submitted,

                                                BRIAN M. BOYNTON
                                                Principal Deputy Assistant Attorney General

                                                C. SALVATORE D’ALESSIO
                                                Acting Director
                                                Torts Branch, Civil Division

                                                HEATHER L. PEARLMAN
                                                Deputy Director
                                                Torts Branch, Civil Division

                                                DARRYL R. WISHARD
                                                Assistant Director
                                                Torts Branch, Civil Division

                                                /s/ ANDREW J. HENNING
                                                ANDREW J. HENNING
                                                Trial Attorney
                                                Torts Branch, Civil Division
                                                U.S. Department of Justice
                                                P.O. Box 146
                                                Benjamin Franklin Station
                                                Washington, D.C. 20044-0146
                                                Tel.: (202) 616-4405
                                                Email: andrew.j.henning@usdoj.gov
DATED: August 17, 2022




                                                   2